            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




THERESA BROOKE,                    EDCV 19-133 DSF (SPx)
      Plaintiff,
                                   Order to Show Cause re Notice
                v.                 of Unavailability of Counsel

GRAND CHAMPIONS, LLC,
      Defendant.



     On October 22, 2019, “primary counsel” for defendant filed a
document titled Notice of Unavailability of Counsel. This Court=s
Standing Order, filed in this case on January 25, 2019, provides:

           14. ANotice of Unavailability@

          While the Court expects that counsel will conduct
     themselves appropriately and will not deliberately
     schedule Court or other proceedings when opposing
     counsel are unavailable, a ANotice of Unavailability@
     has no force or effect in this Court. Such documents
     should not be filed.

     The filing of the Notice of Unavailability violates this Court=s
Standing Order. To the extent the Notice was meant to
communicate with the Court, it is inappropriate. Counsel lacks
the authority to usurp the Court=s control of its own docket. The
Court presently has nearly 500 active civil cases on its docket.
The Court cannot keep track of the (at least) 1,000 attorneys on
those cases to be sure it sets no matters that are inconvenient for
one of them. Should the Court set a matter when counsel is
justifiably unavailable, a request to continue the matter should be
filed, with an explanation of the grounds for the unavailability.

      Counsel is ordered to show cause in writing no later than
November 18, 2019 why counsel should not be sanctioned in the
amount of $500 payable to the Clerk of the Court for violation of
this Court=s Standing Order. A hearing on the Order to Show
Cause is set for November 25, 2019 at 11:00 a.m. Plaintiff’s
counsel need not appear. Payment of $500 to the Clerk of the
Court by November 18, 2019 and the submission of a declaration
stating the amount has been paid will be a sufficient response to
this Order to Show Cause.



     IT IS SO ORDERED.


Date: October 24, 2019               ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 2
